UNCLASSIFIED//FOR PUBLIC RELEASE

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA:

 

 

v. Civil Action No. 21-2567 (PLF)
[UNDER SEAL]

JOSEPH R. BIDEN, JR., et al.,

Respondents.

)
SAIFULLAH PARACHA, )
)
Petitioner, y
)
V. ) Civil Action No. 04-2022 (PLF)

) (UNDER SEAL]
JOSEPH R. BIDEN, JR., et al., )
. )
Respondents. )
)
)
SAIFULLAH.PARACHA, )
)
Petitioner, )
)
)
2,
)
)
)
)

 

MEMORANDUM OPINION AND ORDER
Petitioner Saifutlah Paracha has filed a Metion for Writ of Habeas Corpus,
Preliminary Injunction for Departure at His Expense, and Opportunity to Consent to Security
Assurances. See Notice of Protected Filing, Civil Action No. 21-2567 [Dkt No 38]. Among
other things, Mr. Paracha demands that he be immediately released fA without further

diplomatic negotiation over nis TE... that he be permitted to‘personally communicate

with a . arrange for security assurances to be given to the United States

government. Upon careful consideration of the parties’ filings, the relevant legal authorities, and

the entire record in these consolidated cases, the Court will deny petitioner’s motion:

UNCLASSIFIED//FOR PUBLIC RELEASE
UNCLASSIFIED//FOR PUBLIC RELEASE

This Court has recently denied two of Mr. Paracha’s. motions for preliminary
injunction and therefore will only summarize the.applicable legal standard. See Paracha v.
Biden, Civil Action Nos. 04-2022, 21-2567, 2022 WL 621400, at *3 (D.D.C. Mar. 2, 2022);
May 13,.2022 Memorandum Opinion and Order, Civil Action No. 21-2567: [Dkt. No. 37] at3. A
movant seeking preliminary relief must make a “clear showing that four factors, taken together,
watraiit relief: likely success on the mérits, likely irreparable harm in the abserice of preliminary
relief, a balance of the equities tn its favor, and accord with the public interest.” Archdiocese of

Washington v. Wash. Metro. Area Transit Auth., 897 F.3d 314, 321 (D.C. Cir, 2018) (quoting

 

‘League of Women Voters of the United States v. Newby, 838 F.3d 1, 6 (D.C. Cir. 2016)). “[A]

 

‘fatlire to show a likelihood of success on the merits alone is.sufficient to defeat a preliminary-
injunction motion.” Standing Rock Sioux Tribe v, U.S. Ary Corps.of Eng’rs, 205 F. Supp. 3d
4, 26 (D.D.C. 2016); seé also M.G.U. v. Nielsen,.325 F. Supp. 3d 111, 117 (D.D.C. 2018).

Mr, Paracha camiot show a-likelihood of success on the merits of his third motion
for préliminary injunction because his claims are barred by the Military Commissions Act
of 2006 (the “MCA”), Pub. L. No. 109-366, '§ 7(a), 120 Stat: 2600, 2635-36 (codified at 28
U.S.C. § 2241(e)). As previously explained, the MCA deprives this Court of Jurisdiction to
consider claims brought by Guantanamo detainees that ‘do not.sound in habeas.” Aamer v.
Obama, 742 F.3d 1023, 1030 (D.C. Cir. 2014) (citing Al-Zahrani-v. Rodriguez,-669 F.3d 315,
319 (D.C. Cir. 2012)); see Paracha v. Biden, 2022 WL621400, at *2 (quoting 28 U.S.C.
§ 2241 (e)(2)); Paracha v. Obama, 194 F, Supp. 3d 7, 11 (D.D-C, 2016). And-a prisoner’s claims
“sound[] in habeas” if they challenge either “the very fact or duration of his physical
‘imprisonment’ or “the conditions.of his confinement.” Aamer v: Obama, 742 F.3d at 1032

(quoting Preiser'v, Rodriguez, 411 U.S. 475,.500 (1973).

UNCLASSIFIED//FOR PUBLIC RELEASE
UNCLASSIFIED//FOR PUBLIC RELEASE

Mr. Paracha’s claims do neither:. First, Mr. Paracha-argues that the United States
is tmproperly engaged -in diplomatic negotiations with EE .:208i0g:is
a Second, he argues that he should be permitted to transport himself to.a Western
Union location outside of the United States Naval Station at Guantanamo Bay, Cuba, to pick up a
money transfer from his fainily and then to a Cuban airport, where he would embark.on a flight
RE isc. suspectini g that his continued detention is due. tothe United States’ demand
hal roviae security assurances before a ... Exec, Order No. 13,567,
§ 4(6), 76 Fed. Reg. 13,277, 13,279 (Mar. 7. 2011), Mr. Paracha argues that he should be
permitted to communicaté with a. personally dcman(
ee... to indicate his willmgness to accept.conditions that would permit a

a. make such assurances. Putting aside-the merits of these claims, it is clear that

 

 

none of them “actually challenge the legality of his confinement, nor any aspect of the place or
conditions of his confinement.” Parachav..Qhama, 194-F. Supp. 3d at 11. The clatims therefore
arc barred by the MCA because they “‘do not sound in habeas.” Paracha v. Biden, 2022 WL
621400, at *2 (quoting Aamer v. Obama, 742.F.3d at 1030).

For the foregoing reasons, it is hereby

ORDERED that Mr. Paracha’s Motion for Writ of Habeas Corpus, Preliminary
Injunction for Departure at His Expense,.and Opportunity to Consent to Security Assurances, see:
Notice of Protected Filing [Dkt. No. 38], is DENIED.

SO ORDERED.

[sf

PAUL L. FRIEDMAN
United States District Judge

 

DATE: June 6; 2022

UNCLASSIFIED//FOR PUBLIC RELEASE